UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22507 Hanna Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: August 31 Date of reporting period: July 1, 2012 - June 30, 2013 PALADIN LONG SHORT FUND PROXY VOTING RECORDS W.W. GRAINGER, INC. Security Meeting Type Annual Ticker Symbol GWW Meeting Date 24-Apr-2013 ISIN US3848021040 Agenda 933747288 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN P. ANDERSON For For 2 V. ANN HAILEY For For 3 WILLIAM K. HALL For For 4 STUART L. LEVENICK For For 5 JOHN W. MCCARTER, JR. For For 6 NEIL S. NOVICH For For 7 MICHAEL J. ROBERTS For For 8 GARY L. ROGERS For For 9 JAMES T. RYAN For For 10 E. SCOTT SANTI For For 11 JAMES D. SLAVIK For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For PEABODY ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol BTU Meeting Date 29-Apr-2013 ISIN US7045491047 Agenda 933748800 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GREGORY H. BOYCE For For 2 WILLIAM A. COLEY For For 3 WILLIAM E. JAMES For For 4 ROBERT B. KARN III For For 5 HENRY E. LENTZ For For 6 ROBERT A. MALONE For For 7 WILLIAM C. RUSNACK For For 8 JOHN F. TURNER For For 9 SANDRA A. VAN TREASE For For 10 ALAN H. WASHKOWITZ For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER OUR 2 COMPENSATION PLAN. Management For For 5. SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES. Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR. Shareholder Against For MANPOWERGROUP INC. Security 56418H100 Meeting Type Annual Ticker Symbol MAN Meeting Date 30-Apr-2013 ISIN US56418H1005 Agenda 933753457 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: GINA R. BOSWELL Management For For ELECTION OF DIRECTOR: WILLIAM DOWNE Management For For ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For ELECTION OF DIRECTOR: PATRICIA A. HEMINGWAY-HALL Management For For ELECTION OF DIRECTOR: TERRY A. HUENEKE Management For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF A PROPOSED AMENDMENT TO THE ARTICLES OF INCORPORATION OF MANPOWERGROUP INC. TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 01-May-2013 ISIN US7134481081 Agenda 933748521 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: S.L. BROWN Management For For 1B. ELECTION OF DIRECTOR: G.W. BUCKLEY Management For For 1C. ELECTION OF DIRECTOR: I.M. COOK Management For For 1D. ELECTION OF DIRECTOR: D. DUBLON Management For For 1E. ELECTION OF DIRECTOR: V.J. DZAU Management For For 1F. ELECTION OF DIRECTOR: R.L. HUNT Management For For 1G. ELECTION OF DIRECTOR: A. IBARGUEN Management For For 1H. ELECTION OF DIRECTOR: I.K. NOOYI Management For For 1I. ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management For For 1J. ELECTION OF DIRECTOR: J.J. SCHIRO Management For For 1K. ELECTION OF DIRECTOR: L.G. TROTTER Management For For 1L. ELECTION OF DIRECTOR: D. VASELLA Management For For 1M. ELECTION OF DIRECTOR: A. WEISSER Management For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For BRISTOL-MYERS SQUIBB COMPANY Security Meeting Type Annual Ticker Symbol BMY Meeting Date 07-May-2013 ISIN US1101221083 Agenda 933756794 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: L. ANDREOTTI Management For For 1B. ELECTION OF DIRECTOR: L.B. CAMPBELL Management For For 1C. ELECTION OF DIRECTOR: J.M. CORNELIUS Management For For 1D. ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Management For For 1E. ELECTION OF DIRECTOR: M. GROBSTEIN Management For For 1F. ELECTION OF DIRECTOR: A.J. LACY Management For For 1G. ELECTION OF DIRECTOR: V.L. SATO, PH.D. Management For For 1H. ELECTION OF DIRECTOR: E. SIGAL, M.D., PH.D. Management For For 1I. ELECTION OF DIRECTOR: G.L. STORCH Management For For 1J. ELECTION OF DIRECTOR: T.D. WEST, JR. Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For THE DOW CHEMICAL COMPANY Security Meeting Type Annual Ticker Symbol DOW Meeting Date 09-May-2013 ISIN US2605431038 Agenda 933758609 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ARNOLD A. ALLEMANG Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: JACQUELINE K. BARTON Management For For 1D. ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1E. ELECTION OF DIRECTOR: JEFF M. FETTIG Management For For 1F. ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management For For 1G. ELECTION OF DIRECTOR: PAUL POLMAN Management For For 1H. ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1I. ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For 1J. ELECTION OF DIRECTOR: RUTH G. SHAW Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION. Shareholder Against For THE PROGRESSIVE CORPORATION Security Meeting Type Annual Ticker Symbol PGR Meeting Date 16-May-2013 ISIN US7433151039 Agenda 933763129 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LAWTON W. FITT Management For For 1B. ELECTION OF DIRECTOR: JEFFREY D. KELLY Management For For 1C. ELECTION OF DIRECTOR: PETER B. LEWIS Management For For 1D. ELECTION OF DIRECTOR: PATRICK H. NETTLES, PH.D. Management For For 1E. ELECTION OF DIRECTOR: GLENN M. RENWICK Management For For 2. CAST AN ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION PROGRAM. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For LEAR CORPORATION Security Meeting Type Annual Ticker Symbol LEA Meeting Date 16-May-2013 ISIN US5218652049 Agenda 933789553 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: THOMAS P. CAPO Management For For ELECTION OF DIRECTOR: JONATHAN F. FOSTER Management For For ELECTION OF DIRECTOR: KATHLEEN A. LIGOCKI Management For For ELECTION OF DIRECTOR: CONRAD L. MALLETT, JR. Management For For ELECTION OF DIRECTOR: DONALD L. RUNKLE Management For For ELECTION OF DIRECTOR: MATTHEW J. SIMONCINI Management For For ELECTION OF DIRECTOR: GREGORY C. SMITH Management For For ELECTION OF DIRECTOR: HENRY D.G. WALLACE Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY APPROVAL OF LEAR CORPORATION'S EXECUTIVE COMPENSATION. Management For For THE ALLSTATE CORPORATION Security Meeting Type Annual Ticker Symbol ALL Meeting Date 21-May-2013 ISIN US0200021014 Agenda 933779540 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C. ELECTION OF DIRECTOR: KERMIT R. CRAWFORD Management For For 1D. ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: RONALD T. LEMAY Management For For 1G. ELECTION OF DIRECTOR: ANDREA REDMOND Management For For 1H. ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management For For 1I. ELECTION OF DIRECTOR: JOHN W. ROWE Management For For 1J. ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management For For 1K. ELECTION OF DIRECTOR: MARY ALICE TAYLOR Management For For 1L. ELECTION OF DIRECTOR: THOMAS J. WILSON Management For For 2. ADVISORY VOTE TO APPROVE THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVE THE 2 PLAN. Management For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2013. Management For For 5. STOCKHOLDER PROPOSAL ON EQUITY RETENTION BY SENIOR EXECUTIVES. Shareholder Against For 6. STOCKHOLDER PROPOSAL ON REPORTING LOBBYING EXPENDITURES. Shareholder Against For AMPHENOL CORPORATION Security Meeting Type Annual Ticker Symbol APH Meeting Date 22-May-2013 ISIN US0320951017 Agenda 933811487 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STANLEY L. CLARK Management For For 1B. ELECTION OF DIRECTOR: DAVID P. FALCK Management For For 1C. ELECTION OF DIRECTOR: EDWARD G. JEPSEN Management For For 1D. ELECTION OF DIRECTOR: ANDREW E. LIETZ Management For For 1E. ELECTION OF DIRECTOR: MARTIN H. LOEFFLER Management For For 1F. ELECTION OF DIRECTOR: JOHN R. LORD Management For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY. Management For For 3. ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4. A STOCKHOLDER PROPOSAL FOR SPECIAL SHAREOWNER MEETING RIGHT. Shareholder Against For AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 23-May-2013 ISIN US0231351067 Agenda 933782612 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1G. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1H. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1I. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS Shareholder Against For MOLSON COORS BREWING CO. Security 60871R209 Meeting Type Annual Ticker Symbol TAP Meeting Date 29-May-2013 ISIN US60871R2094 Agenda 933795291 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROGER EATON For For 2 CHARLES M. HERINGTON For For 3 H. SANFORD RILEY For For 4. APPROVE AN AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE THAT THE HOLDERS OF OUR CLASS A COMMON STOCK AND CLASS B COMMON STOCK SHALL VOTE TOGETHER AS A SINGLE CLASS, ON AN ADVISORY BASIS, ON ANY PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS PRESENTED AT ANY ANNUAL MEETING OF STOCKHOLDERS HELD AFTER JANUARY 1, Management For For FLEETCOR TECHNOLOGIES INC. (FLT) Security Meeting Type Annual Ticker Symbol FLT Meeting Date 30-May-2013 ISIN US3390411052 Agenda 933805838 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RONALD F. CLARKE For For 2 RICHARD MACCHIA For For 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS FLEETCOR'S INDEPENDENT AUDITOR FOR 2013. Management For For 3. AMENDMENT TO THE FLEETCOR TECHNOLOGIES, INC. 2010 EQUITY COMPENSATION PLAN, INCLUDING AN INCREASE IN THE NUMBER OF COMMON SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 06-Jun-2013 ISIN US38259P5089 Agenda 933801905 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For SALESFORCE.COM, INC. Security 79466L302 Meeting Type Annual Ticker Symbol CRM Meeting Date 06-Jun-2013 ISIN US79466L3024 Agenda 933825979 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: STRATTON SCLAVOS Management For For ELECTION OF DIRECTOR: LAWRENCE TOMLINSON Management For For ELECTION OF DIRECTOR: SHIRLEY YOUNG Management For For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. Management For For 3. APPROVAL OF THE COMPANY'S 2013 EQUITY INCENTIVE PLAN. Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2014. Management For For 5. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For WESTERN ASSET MORTGAGE CAPITAL CORP. Security 95790D105 Meeting Type Annual Ticker Symbol WMC Meeting Date 07-Jun-2013 ISIN US95790D1054 Agenda 933802185 - Management Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. DIRECTOR Management 1 JAMES W. HIRSCHMANN III For For None 2 GAVIN L. JAMES For For None 3 EDWARD D. FOX For For None 4 M. CHRISTIAN MITCHELL For For None 5 RICHARD W. ROLL For For None 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP, AS INDEPENDENT AUDITORS Management For For None SPLUNK INC. Security Meeting Type Annual Ticker Symbol SPLK Meeting Date 13-Jun-2013 ISIN US8486371045 Agenda 933807440 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID M. HORNIK For For 2 THOMAS M. NEUSTAETTER For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING JANUARY 31, 2014. Management For For 3. TO CONDUCT AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR THE FISCAL YEAR ENDED JANUARY 31, 2013, AS DESCRIBED IN THE PROXY STATEMENT. Management For For 4. TO CONDUCT AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 3 Years Against LINKEDIN CORPORATION Security 53578A108 Meeting Type Annual Ticker Symbol LNKD Meeting Date 13-Jun-2013 ISIN US53578A1088 Agenda 933814065 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 A. GEORGE "SKIP" BATTLE For For 2 MICHAEL J. MORITZ For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF LINKEDIN CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 For/Against Management Item Proposal Type Vote Management 1. DIRECTORS Management 1 WILLIAM CAMPBELL No Vote N/A 2 TIMOTHY COOK No Vote N/A 3 MILLARD DREXLER No Vote N/A 4 AL GORE No Vote N/A 5 ROBERT IGER No Vote N/A 6 ANDREA JUNG No Vote N/A 7 ARTHUR LEVINSON No Vote N/A 8 RONALD SUGAR No Vote N/A 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management No Vote N/A 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management No Vote N/A 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management No Vote N/A 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder No Vote N/A 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder No Vote N/A GEORGIA GULF CORPORATION Security Meeting Type Annual Ticker Symbol GGC Meeting Date 10-Jan-13 For/Against Management Item Proposal Type Vote Management 1 TO APPROVE THE ISSUANCE OF SHARES OF GEORGIA GULF COMMON STOCK IN THE MERGER Management No Vote N/A 2 SUBJECT TO THE APPROVAL OF THE FIRST PROPOSAL, TO APROVE THE ARTICLES AMENDMENT TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF GEORGIA GULF COMMON STOCK. Management No Vote N/A 3 SUBJECT TO THE APPROVAL OF THE FIRST PROPOSAL, TO APPROVE THE PLAN AMENDMENT. Management No Vote N/A 4 TO ADJOURN OR POSTPONE THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ISSUANCE OF SHARES OF GEORGIA GULF COMMON STOCK IN THE MERGER. Management No Vote N/A 5 TO TRANSACT ANY OTHER BUSINESS THAT MAY PROPERLY COME BEFORE THE SPECIAL MEETING OR ANY ADJOURNED OR POSTPONED SESSION OF THE SPECIAL MEETING. Management No Vote N/A VISA, INC. Security 92826C839 Meeting Type Annual Ticker Symbol V Meeting Date 30-Jan-13 For/Against Management Item Proposal Type Vote Management 1. ELECTION OF DIRECTORS Management 1a GARY P. COUGHLAN No Vote N/A 1b MARY B. CRANSTON No Vote N/A 1c FRANCISCO JAVIER FERNANDEZ-CARBAJAL No Vote N/A 1d ROBERT W. MATSCHULLAT No Vote N/A 1e CATHY E. MINEHAN No Vote N/A 1f SUSZANNE NORA JOHNSON No Vote N/A 1g DAVID J. PANG No Vote N/A 1h JOSEPH W. SAUNDERS No Vote N/A 1i CHARLES W. SCHARF No Vote N/A 1j WILLIAM S. SHANAHAN No Vote N/A 1k JOHN A. SWAINSON No Vote N/A 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPLENSATION OF OUR NAMED EXECUTED OFFICERS. Management No Vote N/A 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management No Vote N/A 4 STOCKHOLDER PROPOSAL ON LOBBYING PRACTICES AND EXPENDITURES, IF PROPERLY PRESENTED. Management No Vote N/A TOLL BROTHERS, INC. Security Meeting Type Annual Ticker Symbol TOL Meeting Date 13-Mar-13 For/Against Item Proposal Type Vote Management 1. ELECTION OF DIRECTORS Management DOUGLAS C. YEARLEY, JR. No Vote N/A ROBERT S. BLANK No Vote N/A EDWARD G. BOEHNE No Vote N/A RICHARD J. BRAEMER No Vote N/A CARL E. MARBACH No Vote N/A STEPHEN A. NOVICK No Vote N/A PAUL E. SHAPIRO No Vote N/A 2. RATIFICATION OF THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2 Management No Vote N/A 3 THE APPROVAL, IN AN ADVISORY AND NON-BINDING VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management No Vote N/A 4 THE RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE TOLL BROTHERS, INC. AMENDED AND RESTATED STOCK INCENTATIVE PLAN OF EMPLOYEES (2007) Management No Vote N/A 5 A STOCKHOLDER PROPOSAL RELATING TO A MAJORITY VOTING STANDARD IN THE ELECTION OF DIRECTORS. Shareholder No Vote N/A 6 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OF POSTPONEMENT THEREOF. Management No Vote N/A STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 20-Mar-13 For/Against Item Proposal Type Vote Management 1. ELECTION OF DIRECTORS Management 1a HOWARD SCHULTZ No Vote N/A 1b WILLIAM W. BRADLEY No Vote N/A 1c ROBERT M. GATES No Vote N/A 1d MELLODY HOBSON No Vote N/A 1e KEVIN R. JOHNSON No Vote N/A 1f OLDEN LEE No Vote N/A 1g JOSHUA COOPER RAMO No Vote N/A 1h JAMES G. SHENNAN, JR. No Vote N/A 1i CLARA SHIH No Vote N/A 1j JAVIER G. TERUEL No Vote N/A 1k MYRON E. ULLMAN, III No Vote N/A 1l CRAIG E. WEATHERUP No Vote N/A 2. APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management No Vote N/A 3 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF 2005 LONG-TERM EQUITY INCENTIVE PLAN, INCLUDING AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES UNDER THE PLAN. Management No Vote N/A 4 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2013. Management No Vote N/A 5 SHAREHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING. Shareholder No Vote N/A COMERICA INCORPORATED Security Meeting Type Annual Ticker Symbol CMA Meeting Date 24-Apr-13 For/Against Item Proposal Type Vote Management 1. ELECTION OF DIRECTORS Management 01 RALPH W. BABB, JR. No Vote N/A 02 ROGER A. CREGG No Vote N/A 03 T. KEVIN DENICOLA No Vote N/A 04 JACQUELINE P. KANE No Vote N/A 05 RICHARD G. LINDNER No Vote N/A 06 ALFRED A. PIERGALINI No Vote N/A 07 ROBERT S. TAUBMAN No Vote N/A 08 REGINALD M. TURNER, JR. No Vote N/A 09 NINA G. VACA No Vote N/A 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP ASINDEPENDENT AUDITORS Management No Vote N/A 3 APPROVAL OF THE COMERICA INCOPORATED 2-TERM INCENTIVE PLAN, AS FURTHER AMENDED. Management No Vote N/A 4 APPROVAL OF A NON-BINDING, ADVISORY PROPOSAL APPROVING EXECUTIVE COMPENSATION Management No Vote N/A QUESTAR CORPORATION Security Meeting Type Annual Ticker Symbol STR Meeting Date 10-May-13 For/Against Item Proposal Type Vote Management 1. ELECTION OF DIRECTORS Management 1a TERESA BECK No Vote N/A 1b R. D. CASH No Vote N/A 1c LAURENCE M. DOWNES No Vote N/A 1d RONALD W. JIBSON No Vote N/A 1e CHRISTOPHER A. HELMS No Vote N/A 1f KEITH O. RATTIE No Vote N/A 1g HARRIS H. SIMMONS No Vote N/A 1h BRUCE A. WILLIAMSON No Vote N/A 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS. Management No Vote N/A 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management No Vote N/A SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Hanna Investment Trust By: (Signature and Title) /s/ Mark Hanna Date: August 29, 2013 Mark Hanna Trustee, President, Treasurer, Principal Executive Officer and Principal Financial Officer
